Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s argument dated 11/15/2021. Claim 1, 5 and 13 have been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. The applicant’s argument is based on the amended limitation, which is be addressed by Hardiker (US 20140240989) as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 15-17, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky et. al. (WO 2014141276, translated version is US 20160039120 used in the rejection) in view of Hardikar (US 20140240989) and further evident by Shinar (US 20150197063).

Regarding claim 1,  Dikovsky discloses a method of constructing a multi-material mold using additive manufacturing (abstract) comprising: defining a structure of said mold (Figure 6, mold -610,[0046]); defining at least two sub-regions of the mold structure (Figure 6, regions -612 and 614, [0046]), and printing each of said sub-regions, (Figure 6-7, [0046]-[0047]); and wherein a first (Figure 6, [0047), portion -614 polymer is deposited); and the second of said two sub-regions comprises an embedded sub-region for conducting heat away from said internal sub-region allowing dissipation ([0046],  portion-612 conduct away heat from portion 614). 
Dikovsky did not teach specifically a heat sink sub-region comprising heat conductive lines printed with a heat conductive polymer embedded in a relatively non-conductive material. In the same field  of endeavor pertaining to the art of  making heat sink assembly, Hardiker discloses thermally conductive polymer material to form a heat sink in a relatively nonconductive material like certain additives (abstract, [0022], [0034]). Hardiker didn’t exactly disclose the heat sink is 3D printed, however 3D printed heat sink is known in the art and as also evidenced by Shinar ([0207]).  Further re: the amended limitation heat conductive polymer comprising an ink filled with at least 10% boron nitride, Hardiker discloses polymer heat sink comprises a thermally conductive material like Boron Nitride, specifically 10wt% ([0028], [0033]).
It would be obvious for one ordinary skilled in the art to combine the Dikovsky teaching of heat dissipation region with that of the heat sink of Hardikar for the purpose of uniform heat dissipation during and after the injection molding process.

Regarding claim 5, Dikovsky discloses the technique used in the prior art to manufacture molds is three dimensional ink jet printing, hence the heat conductive polymer ink filled with carbon based material is injected to form the portion-614 ([0012], [0048]).
Regarding claims 15, Dikovsky discloses a sealing/release zone with a flexible material ([0045]).
Regarding claims 16-17 Dikovsky discloses a sealing/release zone with a rubbery material like glue and to provide said mold with flexibility to release a formed product from the mold ([0045], [0047]).
Regarding claim 24, Dikovsky discloses that the sealing area for adhesion between the first portion-612 and second portion-614 which has a rubbery material like super glue/epoxy ([0045]-[0047]).
Regarding claim 25, Dikovsky discloses that the lower ends of the first portion -612 accounts for the entire cross section of the mold [0054]. The first portion is made layer by layer with injecting polymer to form the entire first portion off the mold so the injection fill area has larger space/length than the cross section which is the lower end of the first portion-612 ([0054]).
Dikovsky did not specifically discloses injection filled areas with a thermal conductivity lower than the said mold.  However, Figure 6, in Dikovsky that the first portion -612 has larger injection filled areas than portion-614, injected with polymer.  Hence, the injected areas with the polymer has less thermal conductivity than the rest of the mold part-610.
Claims 4, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky et. al. (WO 2014141276, translated version is US 20160039120 used in the rejection) in view of Hardikar (US 20140240989) and further evident by Shinar (US 20150197063) further in view of Stump (US 20140277664).

Regarding claim 4, Dikovsky discloses a sub-region resistant to abrasion, said specific material being an abrasion- resistant polymer ([0049],a third portion is deposited on portion-614 ); a sub-region resistant to breaking under process conditions, said specific material being a high toughness or high Tg polymer([0046]-[0047]);  a sub region of heat resisting material resistant to breakage, wherein said specific material comprises a combination of relatively heat conductive material and material being a high Tg or high HDT polymer ([0047]);   a sub region for sealing or release, said specific material being a flexible material (glue-616, [0048]. Dikovsky fails to disclose a region containing cooling tubes to allow the flow of a coolant. IN the same filed of endeavor, Stump discloses a module containing cooling tubes that allow flow of a coolant to conduct heat away ([0044]).
It would be obvious for one ordinary skilled in the art to combine the Dikovsky teaching of heat dissipation region with that of the cooling tube of Stump for the purpose of uniform heat dissipation during and after the injection molding process.
Regarding claim 13, Dikovsky/Hardiker discloses the thermally conductive polymer as discussed in the rejection of claim 1. In the same filed of endeavor, Stump discloses the cooling tubes that allow flow of a coolant ([0054]).
It would be obvious for one ordinary skilled in the art to combine the Dikovsky teaching of heat dissipation region with that of the cooling tube of Stump for the purpose of uniform heat dissipation during and after the injection molding process.

Regarding claim 21, Dikovsky discloses determining a part of said mold suffering from most heat accumulation (portion-614 deposited inside the cavity of the mold facing the molten polymer injected to the mold) and printing the thermally conductive polymer layer ([0047]).  Further, in the same field of endeavor Stump discloses cooling tube that allow flow of a coolant to conduct heat away ([0044]).

It would be obvious for one ordinary skilled in the art to combine the Dikovsky teaching of heat dissipation region with that of the cooling tube of Stump for the purpose of uniform heat dissipation during and after the injection molding process.

Claim 18, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky et. al. (WO 2014141276, translated version is US 20160039120 used in the rejection ) in view of Hardikar (US 20140240989) and further evident by Shinar (US 20150197063) as applied above in claim 15, further in view of Gasworth et. al. (US 20080265459).
Regarding claim 18, the combination applied above in claim 15 disclose abrasion resistant polymer used for coating a sub region but fails to disclose specifically that comprises a polymer containing silica. In the field of endeavor of in-mold coating Gasworth discloses an abrasion resistant layer with silicon coating ([0004]).
It would be obvious for one ordinary skilled in the art to combine the teaching applied in claim 15, with the abrasion layer coating of Gasworth for the purpose of uniform coating.
Regarding claims 22 the combination applied above in claim 1, discloses that printing an inner layer with a polymer ([0047], portion-614) and disclose the properties of the polymer being both abrasion resistant and a heat conductive polymer to allow injection molding ([0047]). 
Regarding claim 23, the combination applied above in claim 15 disclose abrasion resistant polymer but did not specifically disclose the polymer properties. Gasworth discloses that polymers used for molding could be silicone which is both ceramic and carbon based ([0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7189778
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741